426 P.2d 780 (1967)
77 N.M. 632
William A. SLOAN, Plaintiff-Appellee,
v.
Olive C. SLOAN, Defendant-Appellant.
No. 8246.
Supreme Court of New Mexico.
April 24, 1967.
Sutin & Jones, Norman S. Thayer, Michael G. Sutin, Jonathan B. Sutin, Albuquerque, for appellant.
Rodey, Dickason, Sloan, Akin & Robb, Jackson G. Akin, John P. Eastham, Albuquerque, for appellee.

OPINION
CARMODY, Justice.
The amount awarded to the wife as permanent alimony is the only issue in this appeal. The trial court ordered the husband to pay $10,000.00 per year, and the wife appeals, claiming such amount is insufficient to support her in the manner to which she has become accustomed and that the husband can well afford a larger amount.
The wife argues that the trial court, in arriving at the amount of alimony, should not have considered her possible earning capacity or certain annuity possibilities, and that it also erred in failing to increase the alimony to require the husband to pay the amount of the insurance premiums annually accruing on policies that were awarded to the wife in the property agreement.
It would be of little benefit to the parties, and of no value to the bar, to even summarize the evidence in this case, for, as we said in Fitzgerald v. Fitzgerald, 1962, 70 N.M. 11, 369 P.2d 398, as to the power to grant alimony, "* * * on appeal this court examines the evidence only to determine whether the trial court abused its discretion in fixing an amount which was contrary to all reason. * * *" We have carefully reviewed the transcript and cannot say that the award of alimony amounted to an abuse of discretion. We decline to substitute our judgment for that of the trial court, being satisfied that the award is supported by substantial evidence and not contrary to law. There is no fixed rule by which the amount of permanent alimony can be determined, since each case must be *781 decided upon its own relevant facts, in the light of what is fair and reasonable.
The judgment will be affirmed. It is so ordered.
COMPTON, J., and WOOD, J., Court of Appeals, concur.